Exhibit 10.47

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company
(SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Additional Clearing Crew Move Around from
Station Number 1634+71 to 1648+71.

  

CHANGE ORDER NUMBER: CCT 3A-012

 

DATE OF CHANGE ORDER: 10-20-07

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Schedule D-3 per the construction agreement
between Cheniere Creole Trail Pipeline, L.P. and Sheehan Pipe Line Construction
Company dated January 10, 2007, Cheniere will compensate SPLCC by line item
M-38.

Cheniere had not secured agreements necessary to clear this property therefore
forcing the Clearing Crew to move-around this location to continue clearing.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,548,491.02       

The Estimated Contract Price prior to this Change Order was

   $ 70,154,230.24       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 16,000.00       

The new Estimated Contract Price including this Change Order will be

   $ 70,170,230.24       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    Sheehan Pipe Line Construction Company        

Owner

    Contractor

/s/ T. R. Hutton

    /s/ Robert A. Riess, Sr.        

Signature

    Signature

T. R. Hutton

    Robert A. Riess, Sr.        

Name

    Name

Director - EPC

    President & COO        

Title

    Title

11/2/07

    Nov. 26, 2007        

Date of Signing

    Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company
(SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Additional Clearing Crew Move Around from
Station Number 1068+95 to 1083+68.

  

CHANGE ORDER NUMBER: CCT 3A-013

 

DATE OF CHANGE ORDER: 10-20-07

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Schedule D-3 per the construction agreement
between Cheniere Creole Trail Pipeline, L.P. and Sheehan Pipe Line Construction
Company dated January 10, 2007, Cheniere will compensate SPLCC by line item
M-38.

Cheniere had instructed crew to skip area where there was an environmental
restriction area for the Red Headed Woodpecker from Station 1068+95 to 1083+68.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,564,491.02       

The Estimated Contract Price prior to this Change Order was

   $ 70,170,230.24       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 16,000.00       

The new Estimated Contract Price including this Change Order will be

   $ 70,186,230.24       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

     Sheehan Pipe Line Construction Company         

Owner

     Contractor

/s/ T.R. Hutton

     /s/ Robert A. Riess, Sr.         

Signature

     Signature

T.R. Hutton

     Robert A. Riess, Sr.         

Name

     Name

Director - EPC

     President & COO         

Title

     Title

11/2/07

     Nov. 26, 2007         

Date of Signing

     Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company
(SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Clearing Crew Stand by Charges for Friday,
Oct. 19, 2007.

  

CHANGE ORDER NUMBER: CCT 3A-014

 

DATE OF CHANGE ORDER: 10-20-07

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.2-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; a Partial Clearing Crew
Standby due to various properties that had not been released for clearing. This
occurred on Friday, October 19, 2007. The clearing crew is currently waiting on
two tracks to be released at the north end of the project.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,580,491.02       

The Estimated Contract Price prior to this Change Order was

   $ 70,186,230.24       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 4,200.00       

The new Estimated Contract Price including this Change Order will be

   $ 70,190,430.24       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

     Sheehan Pipe Line Construction Company         

Owner

     Contractor

/s/ T. R. Hutton

     /s/ Robert R. Riess, Sr.         

Signature

     Signature

T. R. Hutton

     Robert R. Riess, Sr.         

Name

     Name

Director - EPC

     President & COO         

Title

     Title

11/2/07

     Nov. 26, 2007         

Date of Signing

     Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company
(SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Clearing Crew Demobilization

 

  

CHANGE ORDER NUMBER: CCT 3A-015

 

DATE OF CHANGE ORDER: 11-01-07

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.2-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; a Clearing Crew
demobilization on October 19, 2007 due to various properties that had not been
released for clearing.

Cheniere and Sheehan Pipe Line Company agree the Clearing Crew Demobilization is
the most economical decision.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,584,691.02       

The Estimated Contract Price prior to this Change Order was

   $ 70,190,430.24       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 35,000.00       

The new Estimated Contract Price including this Change Order will be

   $ 70,225,430.24       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

     Sheehan Pipe Line Construction Company         

Owner

     Contractor

/s/ R. Keith Teague

     /s/ Robert A. Riess, Sr.         

Signature

     Signature

R. Keith Teague

     Robert A. Riess, Sr.         

Name

     Name

President

     President & COO         

Title

     Title

Nov 5/ 2007

     Nov. 26, 2007         

Date of Signing

     Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company
(SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT:  Furnish, install, and remove Isolation Fencing

                      (Orange Safety Fence, Item #M25)

  

CHANGE ORDER NUMBER: CCT 3A-016

 

DATE OF CHANGE ORDER: 11-01-07

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere requested the
installation of safety fence installed on 10/09/07 from Station #1001+50 to
Station #1005+15 for a total of 365 feet installed.

Items M1 through M50 will only be considered for payment if they are over and
above the Scope of Work requirements, and if specifically requested and/or
authorized by Owner via Change Order. This pricing is provided in Schedule D-3
and will be subject to Change Orders.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,619,691.02       

The Estimated Contract Price prior to this Change Order was

   $ 70,225,430.24       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 2,555.00       

The new Estimated Contract Price including this Change Order will be

   $ 70,227,985.24       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    Sheehan Pipe Line Construction Company        

Owner

    Contractor

/s/ T. R. Hutton

    /s/ Robert A. Riess, Sr.        

Signature

    Signature

T. R. Hutton

    Robert A. Riess, Sr.        

Name

    Name

Director - EPC

    President & COO        

Title

    Title

11/2/07

    Nov. 26, 2007        

Date of Signing

    Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

   CHANGE ORDER NUMBER: CCT 3A-017 OWNER: Cheniere Creole Trail Pipeline, L.P.
   DATE OF CHANGE ORDER: 11-20-07 CONTRACTOR: Sheehan Pipe Line Construction
Company (SPLCC)    DATE OF AGREEMENT: January 10, 2007    SUBJECT: Clearing Crew
Remobilization   

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.2-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; a Clearing Crew
remobilization on October 31, 2007 due to various properties that have been
released for clearing.

Cheniere and Sheehan Pipe Line Company agreed the Clearing Crew
Demobilization/Remobilization was the most economical decision.

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 4,622,246.02

The Estimated Contract Price prior to this Change Order was

   $ 70,227,985.24

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 35,000.00

The new Estimated Contract Price including this Change Order will be

   $ 70,262,985.24

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sheehan Pipe Line Construction Company
Owner     Contractor /s/ T.R. Hutton                     /s/ R. Keith Teague    
/s/ Robert A. Riess, Sr. Signature     Signature T.R.
Hutton                               R. Keith Teague     Robert A. Riess, Sr.
Name     Name Director-EPC                             President     President &
COO Title     Title 11/26/07                                     11-26-07    
Nov. 30, 2007 Date of Signing     Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

   CHANGE ORDER NUMBER: CCT 3A-018 OWNER: Cheniere Creole Trail Pipeline, L.P.
   DATE OF CHANGE ORDER: 11-20-07 CONTRACTOR: Sheehan Pipe Line Construction
Company (SPLCC)   

DATE OF AGREEMENT: January 10, 2007

   SUBJECT: Costs of purchasing pipe to be used for testing welders.   

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.2-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; the cost of purchasing 40
ft. of 12” x .375 wt bare pipe to be used for testing welders. Cheniere had
requested Sheehan purchase the pipe.

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 4,657,246.02

The Estimated Contract Price prior to this Change Order was

   $ 70,262,985.24

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 7,624.44

The new Estimated Contract Price including this Change Order will be

   $ 70,270,609.68

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sheehan Pipe Line Construction Company
Owner     Contractor /s/ T.R. Hutton     /s/ Robert A. Riess, Sr. Signature    
Signature T.R. Hutton     Robert A. Riess, Sr. Name     Name Director EPC    
President & COO Title     Title 11/26/07     Nov. 30, 2007 Date of Signing    
Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company
(SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Clearing Crew Move Back

  

CHANGE ORDER NUMBER: CCT 3A-019

 

DATE OF CHANGE ORDER: 11-20-07

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Schedule D-3 per the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
SPLCC by line item M-38 for Clearing Crew move back to clear Tract #
LA-CC-190.000 at the south side of Houston River Road.

Clearing Subcontractor was unable to clear this tract when they were working
back from Houston River Road initially. Crew initially had to move back out to
Houston River Road, therefore there was not a charge for the initial
move-around. This change order compensates SPLCC for the cost incurred for crew
moving back to clear tract after being released for construction.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,664,870.46       

The Estimated Contract Price prior to this Change Order was

   $ 70,270,609.68       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 16,000.00       

The new Estimated Contract Price including this Change Order will be

   $ 70,286,609.68       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    Sheehan Pipe Line Construction Company        

Owner

    Contractor

/s/ T.R. Hutton

    /s/ Ronnie Powell        

Signature

    Signature

T.R. Hutton

    Ronnie Powell        

Name

    Name

Director - EPC

    Manager, Projects        

Title

    Title

12/4/07

    12/07/07        

Date of Signing

    Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company
(SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Additional Timber Mats to be installed in Uplands

  

CHANGE ORDER NUMBER: CCT 3A-020

 

DATE OF CHANGE ORDER: 12-01-07

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B per the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
SPLCC for additional Timber Mats (uplands), Item C-9 of attachment J “Pricing
Schedule”, to be installed in upland areas due to heavy rainfall.

Cheniere and Sheehan Pipe Line Company agree to an additional 19,000 Timber Mats
(uplands) at a reduced rate of $420.00 ea. ($7,980,000.00), and additional 4,000
Timber Mats (uplands) at a reduced rate of $370.00 ea. ($1,480,000.00). The
total amount of additional Timber Mats (uplands) is $9,460,000.00.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,680,870.46       

The Estimated Contract Price prior to this Change Order was

   $ 70,286,609.68       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 9,460,000.00       

The new Estimated Contract Price including this Change Order will be

   $ 79,746,609.68       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

     Sheehan Pipe Line Construction Company         

Owner

     Contractor

/s/ R. Keith Teague

     /s/ Ronnie Powell         

Signature

     Signature

R. Keith Teague

     Ronnie Powell         

Name

     Name

President

     Manager, Projects         

Title

     Title

12/5/2007

     12/07/07         

Date of Signing

     Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company
(SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Four Each Additional 42” Cut and Bevels

  

CHANGE ORDER NUMBER: CCT 3A-021

 

DATE OF CHANGE ORDER: 12-01-07

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.2-C per the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
SPLCC for additional four ea. 42” cut and bevels, Item M-10 of Schedule D-3
“Pricing for Change Orders”.

The joints on string #122 - 124 were damaged in transit prior to Sheehan and
Sheehan sub-contractors obtaining possession, requiring four ea. additional 42”
cut and bevels. The unit price for additional 42” cut and bevels outlined in
Schedule D-3 is $756.00 ea, for a total of $3,024.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 14,140,870.46       

The Estimated Contract Price prior to this Change Order was

   $ 79,746,609.68       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 3,024.00       

The new Estimated Contract Price including this Change Order will be

   $ 79,749,633.68       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    Sheehan Pipe Line Construction Company        

Owner

    Contractor

/s/ T.R. Hutton

    /s/ Ronnie Powell        

Signature

    Signature

T.R. Hutton

    Ronnie Powell        

Name

    Name

Director - EPC

    Manager, Projects        

Title

    Title

12/4/07

    12/07/07        

Date of Signing

    Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

  

CHANGE ORDER NUMBER: CCT 3A-022

 

DATE OF CHANGE ORDER: 12-10-07

SUBJECT:

  

Correct Change Order CCT 3A-001 Estimate to

Actual Amount.

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Item #1 per agreement letter between
Cheniere Creole Trail Pipeline, LP and Sheehan Pipe Line Company dated May 25,
2007; this change order is in reference to SPLCC Change Order # CCT 3A-001, this
change order reflects a reduction in estimated contract price of $71,621.25.

The total amount of transportation costs for hauling pipe from TBC facility in
New Iberia to Sheehan Pipe Line Company’s Westlake yard is $528,378.75; the
estimate amount is $600,000.00. This change order is for the difference of the
total amount of transportation costs and the estimate amount of transportation
costs for a reduction in the estimated contract price of $71,621.25.

 

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 14,143,894.46

The Estimated Contract Price prior to this Change Order was

   $ 79,749,633.68

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ -71,621.25

The new Estimated Contract Price including this Change Order will be

   $ 79,678,012.43

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

    Cheniere Creole Trail Pipeline, L.P.     Sheehan Pipe Line Construction
Company Owner     Contractor /s/ T.R. Hutton     /s/ Robert A. Riess, Sr.
Signature     Signature T.R. Hutton     Robert A. Riess, Sr. Name     Name
Director     President & COO Title     Title 12/17/07     12/19/07 Date of
Signing     Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Total Crew Move Around, Item M-50

  

CHANGE ORDER NUMBER: CCT 3A-023

 

DATE OF CHANGE ORDER: 12-10-07

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Schedule D-3 per the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
Sheehan Pipe Line Company’s for a complete crew move around.

Sheehan Pipe Line Construction Company was requested to begin construction at
the north side of the Houston River, work to the end of the project, and then
move back to the original kickoff location, and then work back to the Houston
River. This request necessitates an entire crew move back to the original
kickoff location.

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 14,072,273.21

The Estimated Contract Price prior to this Change Order was

   $ 79,678,012.43

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 200,000.00

The new Estimated Contract Price including this Change Order will be

   $ 79,878,012.43

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sheehan Pipe Line Construction Company
Owner     Contractor /s/ R. Keith Teague     /s/ Robert A.Riess, Sr. Signature  
  Signature R. Keith Teague     Robert A.Riess, Sr. Name     Name President    
President & COO Title     Title 12/17/2007     12/19/07 Date of Signing     Date
of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Total Crew Move Around, Item M-50

 

  

CHANGE ORDER NUMBER: CCT 3A-024

 

DATE OF CHANGE ORDER: 12-10-07

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Attachment J (Pricing Schedule) of the
Construction Agreement for Segment 3A project between Cheniere Creole Trail
Pipeline, L.P. and Sheehan Pipe Line Construction Company dated January 10,
2007; the estimated quantity to furnish and install crushed stone as described
for Item No. C-15 is being revised from 3,600 tons to 8,000 tons (estimated
quantity).

Additional Quantities of 4,400 tons of Crushed Stone in addition to the
previously estimated 3,600 tons is to be utilized for Access Pads and continued
maintenance of access roads to maintain unobstructed travel by construction
traffic and avoid tracking mud onto roadways.

 

 

Adjustment to Estimated Contract Price

 

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 14,272,273.21

The Estimated Contract Price prior to this Change Order was

   $ 79,878,012.43

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 176,000.00

The new Estimated Contract Price including this Change Order will be

   $ 80,054,012.43

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sheehan Pipe Line Construction Company
Owner     Contractor /s/ R. Keith Teague     /s/ Robert A. Riess, Sr. Signature
    Signature R. Keith Teague     Robert A. Riess, Sr Name     Name President  
  President & COO Title     Title 12/17/2007     12/19/07 Date of Signing    
Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Various Scope Changes from Original Contract

 

  

CHANGE ORDER NUMBER: CCT 3A-025

 

DATE OF CHANGE ORDER: 12-10-07

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere and Sheehan Pipe
Line Company agree to various scope changes from the original contract. The
changes result in a total increase of $597,274.00.

The scope changes are 6,607 ft. of 42” x .600 WT pipe with 42” x .720 WT pipe.
Replace 194 ft. of 42” x .720 WT pipe with 42” x .864 WT pipe. Change Interstate
10 bore to a directional drill. Grind back joint seams. Furnish & install
concrete set-on weights. Decrease the quantity of concrete coated pipe.

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 14,448,273.21

The Estimated Contract Price prior to this Change Order was

   $ 80,054,012.43

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 597,274.00

The new Estimated Contract Price including this Change Order will be

   $ 80,651,286.43

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sheehan Pipe Line Construction Company
Owner     Contractor /s/ R. Keith Teague     /s/ Robert A. Riess, Sr. Signature
    Signature R. Keith Teague     Robert A. Riess, Sr. Name     Name President  
  President & COO Title     Title 12/17/2007     12/19/07 Date of Signing    
Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company
(SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Additional 30,000 LF of Staked Silt Fence

  

CHANGE ORDER NUMBER: CCT 3A-026

 

DATE OF CHANGE ORDER: 12-10-07

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.2-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; the estimated quantity to
furnish, install, and remove staked silt fence as described for Item No. C-1 is
being revised from 45,000’ to 75,000’ (estimated quantity).

Inclement weather required the need for additional staked silt fence. Silt Fence
installed to date (41,072’) was used along various wetland areas. The remaining
estimated quantity (33,928’) will be utilized in accordance with Item No. C-1
descriptions (furnish, install, and remove staked silt fence) and paid in
conjunction with the progress payment on the weekly construction invoice.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 15,045,547.21       

The Estimated Contract Price prior to this Change Order was

   $ 80,651,286.43       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 180,000.00       

The new Estimated Contract Price including this Change Order will be

   $ 80,831,286.43       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

     Sheehan Pipe Line Construction Company         

Owner

     Contractor

/s/ R. Keith Teague

     /s/ Ronnie W. Powell         

Signature

     Signature

R. Keith Teague

     Ronnie W. Powell         

Name

     Name

President

     Project Manager         

Title

     Title

12/17/2007

     01/07/08         

Date of Signing

     Date of Signing